EXHIBIT 10.7 TERMINALLING AND STORAGE AGREEMENT by and between SEMMATERIALS, L.P., (“Customer”) and SEMMATERIALS ENERGY PARTNERS, L.L.C. (“Owner”) effective as of 11:59 PM CDT March 31, 2009 Section 1. Definitions 1 Section 2. Services, Statements, Invoices, Documents and Records 4 Section 3. Fees, Charges and Taxes 5 Section 4. Operations, Receipts and Deliveries 6 Section 5. Product Quality Standards and Requirements 8 Section 6. Title and Custody of Product 9 Section 7. Limitation of Liability and Damages 9 Section 8. Product Measurement 10 Section 9. Product Loss and Product Gain 10 Section 10. Force Majeure 11 Section 11. Inspection of and Access to the Storage Tanks 11 Section 12. Assignment 12 Section 13. Notice 12 Section 14. Compliance with Law and Safety 12 Section 15. Term and Termination 12 Section 16. Insurance 13 Section 17. [Reserved] 14 Section 18. Indemnity 14 Section 19. Miscellaneous 15 ATTACHMENT A ATTACHMENT B ATTACHMENT C TERMINALLING AND STORAGE AGREEMENT This
